—Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about August 13, 1997, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In the first instance, defendant failed to establish a prima facie entitlement to summary judgment in its favor (Winegrad *174v New York Univ. Med. Ctr., 64 NY2d 851, 853). Moreover, the infant plaintiff testified at her deposition that her assailant, later determined not to be a tenant in the subject building where plaintiff and her family resided, had been loitering in front of the building when she arrived and entered into the lobby through a door with a broken lock shortly after she did. Under the circumstances of this case, plaintiff’s testimony was sufficient to raise an issue of fact as to whether defendant landlord’s alleged negligence in maintaining the building’s front door lock was a proximate cause of her harm (see, Cruz v Gibraltar Investors, 247 AD2d 335; compare, Burgos v Aqueduct Realty Corp., 245 AD2d 221 [plaintiff could only speculate as to the means of her assailant’s entry]). Accordingly, defendant’s motion for summary judgment was properly denied.
Concur — Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.